Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert W. Mueller on February 25, 2021   
The application has been amended as follows: 
In the claims:
1)	In claim 13, last line after, “ytterbium (Yb)”, “and/or” has been deleted and replaced by “or”. 
2)	In claim 15, last line after, “calcium (Ca)”, “and/or” has been deleted and replaced by “or”.
3)	In claim 17, last line after, “chromium (Cr)”, “and/or” has been deleted and replaced by “or”.
4)	In claim 19, last line after, “hafnium (Hf)”, “and/or” has been deleted and replaced by “or”.
5)	In claim 21, last line after, “hafnium (Hf)”, “and/or” has been deleted and replaced by “or”.
-1 x D1)-0 751 and Y≤ 0.505 x (1 µm-1 x D1)-0.163,” has been added. 

- End of the Amendment

















Statement for Reasons for Allowance
Claims 1-5, 8-24 are allowed.
The present claims are allowable over the “closest prior art” Jeong et al. (KR 20080075589) in view of Poulet et al. (US 2006/0261311) or Sugiura (JP 2013-006744), further evidence given by Elkouh et al. (US 6874676). 
Jeong provides a plasma spray coating powder (page 1). The powder (i.e. thermal sprayable) is made by mixing a ceramic powder A with diameter D1 and ceramic powder B with diameter D2 (paragraph bridging pages 6-7, translation where the ceramic for A and B can be yttria).  Powder A, described as the second particles, can have a diameter of about 1-5 microns, and Powder B, described as the first particle can have a diameter of 50-100 nm (paragraph bridging pages 6-7, and page 10 discussing experimental examples of the translation, and note original document Table 1, indicating that the 1-5 would be microns). The total weight of the powder can be 100 with 35 wt% powder B, for example and 65 wt% powder A, such that Y = 35/100 or 0.35 (page 10 discussing experimental examples of the translation, and note original document Table 1, giving an example of 35 wt% B, 65 wt% A).  However, it should be noted that plasma spray coating process is a type of thermal spray process which makes the powder of Jeong a thermal sprayable powder which would intrinsically be capable of being in a state that is sprayable by a thermal spray gun, evidence is given by Elkouh which discloses that coating can be applied by thermal spray process such as plasma spray process (abstract). As seen in figures 2-3, powder A are not agglomerated with each other and particle of powder B adheres to the surface of the particles of ceramic powder A. 
However, Jeong fails to disclose that the ceramic powder A having a median diameter of 0.5-12 microns.
Whereas, Poulet discloses at least one element chosen from among yttrium, zirconium, lanthanum, cerium, praseodymium and neodymium, in the form of oxides or salts, as reinforcing agent for the anticorrosion properties of an anticorrosion coating composition containing a particulate metal, in aqueous or organic phase, for metal parts. (abstract). The yttrium oxide used to prepare the coating composition is generally in the form of particles having a size between 1 and 40 microns with a D50 (median diameter) of 6-8 microns (para 0015). 
Alternatively, Sugiura discloses Treatment of ceramics e.g. antimicrobial ceramic or antimicrobial tile for e.g. toilet bowl, involves applying antimicrobial composition containing inorganic oxide and silver-type substance on surface of ceramics, and baking ceramics (title). An antimicrobial composition containing 50-500 parts weight of powder chosen from inorganic oxide having melting point of 2000 degrees C or more with respect to 100 parts mass of silver-type substance(s) chosen from metal silver, silver oxide, and poorly soluble silver salt, is applied on the surface of a ceramic, and the ceramic is baked to obtain treated ceramic. The inorganic oxide is yttrium oxide and has specific-surface-area of 0.01-10 m2/g. The volume-based median diameter of silver-type substance and inorganic oxide is 0.1-50 mu m (English abstract).
The total weight of the powder can be 100 with 35 wt% powder B, for example and 65 wt% powder A, such that Y = 35/100 or 0.35 (page 10 discussing experimental examples of the translation, and note original document Table 1, giving an example of 35 wt% B, 65 wt% A).  Furthermore, it is noted that the Poulet and Sugiura discloses the 
Based on the Applicants arguments filed on 11/24/2020, JEONG’s sprayable powder mixture has an average particle size of about 20 pm to about 40 pm, no reasonable interpretation of JEONG would have been understood by those ordinarily skilled in the art to have arguably suggested Applicant’s thermal sprayable powder mixture that is in a state that is sprayable by a thermal spray gun and that is obtained by mixing ceramic powder A whose particle diameter is D1 and ceramic powder B whose particle diameter is D2, wherein D1 is 0.5 to 10 pm as a median diameter and D2 is 0.003 to 0.100 pm as an average particle diameter converted from the BET specific surface area, as recited in at least independent claims 1 and 24.Further, while JEONG discloses heat treatment of the first and second particles prior to mixing them into the slurry composition to reduce surface tension by preventing re-aggregation among ceramic particles having nano size as an essential process, Applicant submits that the Examiner has not identified any discernible teaching found in JEONG that would have been understood by those ordinarily skilled in the art to have arguably suggested that in the powder produced from the slurry composition the particles of ceramic powder A are not agglomerated with each other, wherein, in the thermal sprayable powder mixture, the particles of ceramic powder B adhere to surfaces of the particles of ceramic powder A,
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-11 , directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 9-11, 14-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/01/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788